DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-16 in the reply filed on 12/08/2022 is acknowledged.
Claim 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2022.
Application Status
Claim 1-16 are under examination.
Claim 17-20 are withdrawn from examination.
Claim 1-16 are rejected.
Claim Objections
Claim 3 and 16 are objected to because of the following informalities: 
claim 3, line 2 recites “…selected from the list consisting of…” is improper Markush grouping should be “…selected from a group consisting of…”; and
claim 16, line 2 recites “…from the group consisting…” is improper Markush group, and should be “…selected from a group consisting of …”; See MPEP 2173.05(h)I. “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the delivery" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2-4 are also rejected since the claims are depended upon claim 1.
Claim 2 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “approximately” in claim 4 and 8, is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan et al. (US 2020/0138704 A1,  PCT/US2018/038484, filed 06/20/2018).
Regarding claim 1, Wan et al. (Wan) discloses a gummy composition (chew) (‘704, [0090]-[0092]), wherein the gummy composition is a composition dosage for chewing in an oral cavity (system of delivery). Wan’s gummy composition comprising gelatin (gelatin base) including animal-derived gelatin, chemically-modified gelatin, physically-modified gelatin and a combination thereof (‘704, [0131]-[0132]). Wan teaches the gelatin is hydrolyzed gelatin which is commonly known as hydrolyzed collagen, collagen hydrolysate and collagen peptide in powder format (‘704, [0134]), hence Wan’s hydrolyzed gelatin meets the limitation of powdered collagen.  Wan teaches the gelatin (gelatin base) including the combination of the hydrolyzed gelatin (powdered collagen) and chemically-modified gelatin (gelatin). 
Wan discloses the gummy composition (chew) comprising lecithin (‘704, [0086]) which is known as an emulsifier; and food grade oil (‘704, [0018]). With respect to the limitation of “non-sticky gelatinous composition of matter”, as Wan discloses same materials in a similar manner as cited, therefore Wan’s gummy composition is expected to have the same characteristics of “non-sticky gelatinous composition of matter” as cited, absent a clear and convincing or evidence to the contrary. With respect to the recitation of “…an emulsifier if said chew comprises a water-based liquid…”, wherein the phrase “…if said chew comprises a water-based liquid…” is not considered limiting to a presence of an emulsifier, since the transitional phrase is “comprising”, is open-end to include other components including emulsifier(s) in the claimed composition. 
Regarding claim 3, Wan discloses the gummy composition (chew) comprising herbal extract (‘704, [0045]). 
Regarding claim 5 and 7, Wan discloses a gummy composition (chewable supplement) (‘704, [0090]-[0092]), wherein the gummy composition is a composition dosage for chewing in an oral cavity (system of delivery). Wan’s gummy composition comprising gelatin including animal-derived gelatin, chemically-modified gelatin, physically-modified gelatin and a combination thereof (‘704, [0131]-[0132]). Wan teaches the gelatin is hydrolyzed gelatin which is commonly known as hydrolyzed collagen, collagen hydrolysate and collagen peptide in powder format (‘704, [0134]), hence Wan’s hydrolyzed gelatin meets the limitation of powdered collagen.  Wan teaches the gelatin (gelatin base) including the combination of the hydrolyzed gelatin (powdered collagen) and chemically-modified gelatin (gelatin). 
Wan discloses the gummy composition (chewable supplement) comprising lecithin (‘704, [0086]) which is known as an emulsifier; and food grade oil, coconut oil wherein the coconut oil is known to contains medium-chain triglycerides (MCT) (‘704, [0018]). With respect to the recitation of “…an emulsifier if said chew comprises a water-based liquid…”, wherein the phrase “…if said chew comprises a water-based liquid…” is not considered limiting to a presence of an emulsifier, since the transitional phrase is “comprising”, is open-end to include other components including emulsifier(s) in the claimed composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 8 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2020/0138704 A1,  PCT/US2018/038484, filed 06/20/2018).
Regarding claim 4, Wan teaches the gelatin is hydrolyzed gelatin which is commonly known as hydrolyzed collagen, collagen hydrolysate and collagen peptide in powder format (‘704, [0134]), hence Wan’s hydrolyzed gelatin also meets the limitation of powdered collagen.  Wan teaches the gelatin (gelatin base) including the combination of the hydrolyzed gelatin (powdered collagen) and chemically-modified gelatin (gelatin). Wan does not explicitly discloses a weight ratio as cited of the hydrolyzed gelatin (powdered collagen) to the chemically-modified gelatin (gelatin), however it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amounts of Wan’s hydrolyzed gelatin (powdered collagen) to the chemically-modified gelatin (gelatin) including the cited weight ratio to provide desired texture in Wan’s gummy composition, absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 6, Wan teaches the gelatin is hydrolyzed gelatin which is commonly known as hydrolyzed collagen, collagen hydrolysate and collagen peptide in powder format (‘704, [0134]), hence Wan’s hydrolyzed gelatin also meets the limitation of powdered collagen.  Wan teaches the gelatin (gelatin base) including the combination of the hydrolyzed gelatin (powdered collagen) and chemically-modified gelatin (gelatin). Wan does not explicitly discloses a weight ratio as cited of the hydrolyzed gelatin (powdered collagen) to the chemically-modified gelatin (gelatin), however it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amounts of Wan’s hydrolyzed gelatin (powdered collagen) to the chemically-modified gelatin (gelatin) including the cited weight ratio to provide desired texture in Wan’s gummy composition, absent a clear and convincing argument or evidence to the contrary.
Regarding claim 8, Wan teaches the gelatin (gelatin base) including the combination of the hydrolyzed gelatin (powdered collagen) and chemically-modified gelatin (gelatin).  Wan discloses the gummy composition (chewable supplement) comprising the lecithin (‘704, [0086]) which is known as an emulsifier; and the food grade oil, coconut oil wherein the coconut oil is known to contains medium-chain triglycerides (MCT) (‘704, [0018]). Wan does not explicitly discloses amounts as cited in claim 8; however it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amounts of gelatin, collagen, oil and emulsifier including the cited amounts to provide desired texture in Wan’s gummy composition, absent a clear and convincing argument or evidence to the contrary.
Regarding claim 9-16, the recitations in claims are directed to additional ingredients in the claimed supplement; wherein the additional ingredients are commercially available and known flavorings and active agents in the food art. Wan teaches the gummy composition comprising additional ingredients including active agents (‘704, [0094], [0097]), sweeteners, sugars (‘704, [0141], [0145]) and flavorants (‘704, [0155]-[1058]). It would have been obvious to one of ordinary skill in the art to employ commercially available and known flavorings and active agents including the cited additional ingredients in claim 9-16 in Wan’s gummy composition to provide a desired flavor profile, absent a clear and convincing argument or evidence to the contrary.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792